El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
*559El acusado apeló de una sentencia que le impuso dos dollars de multa por infringir el artículo 553 del Código Penal, tal como fué enmendado por la Ley No. 18, aprobada en mayo 20, 1925, (p. 137).
 El apelante discute como único error la apreciación de la prueba por el juez inferior y el fiscal en su alegato está conforme con la revocación.
La prueba tendió a demostrar que el acusado, en un domingo, si bien tenía dos puertas de su establecimiento comercial abiertas, estaban interceptadas por rastrillos y frente a uno de éstos estaba colocado un escritorio. No se apercibía que entraran y salieran personas de la tienda, ni actividad alguna en tal sentido.
Como el móvil que' inspiró al legislador al decretar la ley en ese respecto, fué bacer el descanso obligatorio en favor de los empleados de ciertos establecimientos comercia-les e industriales en los días que se determinan específica-mente, resulta claro en este caso el error de la corte inferior al apreciar la prueba, pues no se demostró que el acusado, el día domingo a que se refiere la acusación, estuviera lle-vando a cabo transacciones comerciales en su tienda, ni nin-guno de sus empleados estuviera trabajando en ese día.
Por todo lo expuestodebe revocarse la sentencia y ab-solverse ál acusado.